In a habeas corpus proceeding, the petitioner appeals from a judgment of the *420Supreme Court, Dutchess County (Jiudice, J.), dated February 10, 1983, which, after a hearing, dismissed the writ.
Judgment affirmed, without costs or disbursements.
No factual or legal basis has been alleged which would render the indictment underlying petitioner’s conviction jurisdiction-ally defective (cf. People ex rel. Sales v LeFevre, 93 AD2d 945, lv denied 60 NY2d 558). Moreover, since all of the remaining issues either could have been raised on direct appeal or on a motion pursuant to CPL article 440, or would not result in petitioner’s immediate release, habeas corpus is not an appropriate remedy (see, People ex rel. Kaplan v Commissioner of Correction of City of N. Y., 60 NY2d 648, 649; People ex rel. Douglas v Vincent, 50 NY2d 901, 903; People ex rel. Taylor v Commissioner of Correction, 100 AD2d 525; People ex rel. Myers v Dalsheim, 97 AD2d 447, lv denied 61 NY2d 601; People ex rel. Sales v LeFevre, supra; People ex rel. Hall v LeFevre, 92 AD2d 956, affd 60 NY2d 579). Mollen, P. J., Mangano, Gibbons and Bracken, JJ., concur.